DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4 – 5, 7, 10, 13 – 14, 16, 22, 26 – 27, 30, 33 and 35 – 39 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated February 24, 2022 to claims 1, 4 – 5, 7, 10, 13 – 14, 16, 22, 26 – 27, 30, 33 and 35 – 39 in regards to previously presented/amended claims and the rejection of Smith (U.S. Patent No. 5,711,759) and further, in view of Boyd et al. (U.S. Patent No. 8,528,145 B2) are found to be persuasive and after further consideration, independent claims 1, 26 and 35 are allowable. 
Although Smith, in view of Boyd, generally teaches an oral care implement with the limitations of the claims, Smith, alone or in combination with Boyd, does not teach, suggest or make obvious  a plurality of protuberances extending from the block portion having three different heights with the additional elements of the claim as required by claim 1; wherein the plurality of protuberances comprises a plurality of central protuberances that extend directly from the distal surface of the block portion to a distal end and a plurality of peripheral protuberances that extend directly from the front surface of the base structure to a distal end, the plurality of peripheral protuberances coupled to an outer surface of the block portion and protruding beyond the distal surface of the block portion, with the additional elements of the claim as required by claim 26 and a plurality of central protuberances extending directly from the distal surface of the block portion; and a plurality of peripheral protuberances extending from the front surface of the base structure and surrounding the block portion, the plurality of peripheral protuberances comprising a first portion that extends from an outer surface of the block portion and a second portion that protrudes beyond the distal surface of the block portion, with the additional elements of the claim as required by claim 35.
Claims 4 – 5, 7, 10, 13 – 14, 16, 22, 27, 30, 33 and 36 – 39 are allowable as being dependents of allowed claims 1, 26 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723